UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1475



BRAD R. JOHNSON,

                                              Plaintiff - Appellant,

          versus


SALLIE MAE SERVICING, LP; CHRISTINE DONNELLY;
MARK E. SHURE; A. ABLE; B. BAKER; C. CHARLIE;
SHELLEY M. TURNER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Thomas E. Rogers, III, Magistrate
Judge. (4:03-cv-03857-TER)


Submitted:   November 21, 2007         Decided:     December 20, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stuart M. Axelrod, AXELROD & ASSOCIATES, P.A., Myrtle Beach, South
Carolina, for Appellant. James D. Cooper, Jr., COOPER, COFFAS,
MOORE & GRAY, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brad R. Johnson appeals a magistrate judge’s order and

judgment granting summary judgment to the Defendants and dismissing

his complaint arising out of the revisions to a student loan

repayment plan.*   We have reviewed the record and the magistrate

judge’s order and affirm for the reasons cited by the magistrate

judge.   Johnson v. Sallie Mae Servicing, LP, No. 4:03-cv-03857-TER

(D.S.C. filed Mar. 28, 2007; entered Mar. 29, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).


                               - 2 -